People  ex rel. Nektalov v Commissioner of Dept. of Correction (2016 NY Slip Op 01585)





People  ex rel. Nektalov v Commissioner of Dept. of Correction


2016 NY Slip Op 01585


Decided on March 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2016-01728	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Boris R. Nektalov, on behalf of Jeandro Perez, petitioner, 
vCommissioner of Department of Correction, et al., respondents.


Lombardino & Nektalov, Richmond Hill, NY (Boris R. Nektalov pro se of counsel), for petitioner.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Linda Hristova of counsel), for respondents.
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 10476/15.

ADJUDGED that the writ is sustained, without costs or disbursements, and bail on Kings County Indictment No. 10476/15 is reduced from the sum of $2,000,000 bond or $1,000,000 cash to the sum of $1,000,000 bond or $500,000 cash; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $1,000,000 or has deposited the sum of $500,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., DILLON, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court
March 7, 2016